UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4247



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH J. CAMPBELL, a/k/a PI, a/k/a Pit,

                                              Defendant - Appellant.



                            No. 06-4535



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HORACE CAMPBELL, a/k/a Squeak, a/k/a Horry,

                                              Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:04-cr-01046-DCN-7; 2:04-cr-01046-DCN)


Submitted:   May 9, 2007                      Decided:   June 4, 2007
Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Joseph Condon, Jr., North Charleston, South Carolina; John L.
Drennan, DRENNAN LAW FIRM, North Charleston, South Carolina, for
Appellants. Reginald I. Lloyd, United States Attorney, Robert H.
Bickerton, Assistant United States Attorney, Thomas E. Booth,
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              Joseph Campbell and Horace Campbell were convicted by a

jury of participating in a cocaine trafficking conspiracy involving

fifty grams or more of crack cocaine and five kilograms or more of

cocaine, in violation of 21 U.S.C. § 846, and using a telephone to

facilitate the conspiracy, in violation of 21 U.S.C. § 843(b).

Horace was also convicted of conspiracy to use firearms in a drug

trafficking offense, in violation of 18 U.S.C. § 924(n), three

counts   of    possession   with   intent   to   distribute   cocaine,   in

violation of 21 U.S.C. § 924(c)(1), and being a convicted felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).

Because Joseph had previously been convicted of two prior state

felony drug offenses, he was sentenced to a mandatory minimum

sentence of life in prison under 21 U.S.C. § 841(b)(1)(A) and

§ 846.   Horace was also sentenced to an aggregate term of life in

prison. The Campbells timely appealed, and their appeals have been

consolidated in this court.        We affirm.

              The Campbells first challenge the district court’s denial

of motions to suppress information obtained from wiretaps. “Prior

to granting an order authorizing a wiretap, the issuing judge must

find, in addition to probable cause, that ‘normal investigative

procedures have been tried and have failed or reasonably appear to

be unlikely to succeed if tried or to be too dangerous.’”          United

States v. Oriakhi, 57 F.3d 1290, 1298 (4th Cir. 1995) (quoting 18


                                    - 3 -
U.S.C. § 2518(3)(c)).        We conclude this claim fails because the

relevant standard was met and the motions to suppress were properly

denied.

             The Campbells also argue that the Government’s delay in

producing certain documents was a violation of Brady v. Maryland,

373 U.S. 83 (1963).       The failure to disclose evidence favorable to

the accused violates due process “where the evidence is material

either to guilt or to punishment.” Brady, 373 U.S. at 87.                However,

“no due process violation occurs as long as Brady material is

disclosed to a defendant in time for its effective use at trial.”

United States v. Smith Grading & Paving, Inc., 760 F.2d 527, 532

(4th Cir. 1985). We conclude this claim fails because the relevant

evidence was not material to either Horace or Joseph’s guilt or

punishment   and,   in    any   event,   the     material    was   disclosed    in

sufficient time for its effective use at trial.

           Next,    the    Campbells     argue    that   the    district   court

violated   the   Due   Process    and    Ex   Post   Facto     Clauses   when   it

increased the maximum sentence on the basis of facts not charged in

the indictment or proven to a jury beyond a reasonable doubt

pursuant to the remedial holding in United States v. Booker, 543

U.S. 220, 244-71 (2005).         We conclude this claim fails because

retroactively applying the remedial portion of Booker does not

violate the Due Process or Ex Post Facto Clause.                     See United

States v. Davenport, 445 F.3d 366, 369-70 (4th Cir. 2006).


                                    - 4 -
            Joseph also argues that the district court inaccurately

instructed the jury with regard to the drug amounts attributable to

him. We conclude that the jury was properly instructed with regard

to its determination of the drug amounts attributable to Joseph.

            Joseph    next   argues      that   the   indictment   and   jury

instructions were insufficient because they did not require a

determination of the time frame that Joseph was actually involved

in the conspiracy in order to sentence him to a mandatory minimum

life sentence under 21 U.S.C. § 841(b)(1)(A) and § 846.                   We

conclude that the indictment and jury instructions were sufficient

in this case.

            Additionally, Joseph claims that the jury was required to

determine   that     the   two   prior   convictions    were   “felony   drug

offenses” according to the holding in Booker and its related cases.

We conclude this claim fails because the district court could

properly make this determination. See Harris v. United States, 536

U.S. 545, 567-68 (2002); United States v. Groce, 398 F.3d 679, 682

n.2 (4th Cir. 2005).

            Finally, while Joseph also argues that his two prior

state felony convictions should have been considered one offense,

we conclude this claim fails because the three month interval

between each offense was sufficient to establish that the two

offenses were separate for purposes of sentencing Joseph to a


                                    - 5 -
mandatory minimum life sentence.          See United States v. Williams,

187 F.3d 429, 431 (4th Cir. 1999).

            Based   on   the   foregoing,   we   affirm   the    Appellants’

convictions and sentences.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and    argument   would     not   aid   the

decisional process.



                                                                      AFFIRMED




                                   - 6 -